DETAILED ACTION

The present application (Application No. 16/737,117), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 01 August, 2020.
This Application is a continuation of Application No. 14/798,354, now U.S. Patent No. 10,545,947.


Status of Claims

Claims 1-20, are pending and addressed below.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 5, 13, recite the limitation: “wherein the metadata indicates when the data item was last marked as in sync with the database by using a sequential marking of a last update to the data item, wherein the sequential marking is relative to other sequential markings of other updates to data items”. However, the original specification appears to be silent about, and does not disclose: “a sequential marking”, “a sequential marking of a last update”, and “wherein the sequential marking is relative to other sequential markings of other updates to data items”. 
Applicant may not introduce this new limitations because it constitutes impermissible new matter. Accordingly the claims are rejected because they do not satisfy the written description requirement. The Applicant did not demonstrate possession of the claimed subject matter. See MPEP § 2161.01.
The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-8, are directed to a method, claims 9-16, are directed to a system, and claims 17-20, are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: generating a personalization table for an email marketing campaign; generating a personalization template comprising one or more variables and a link comprising an asoftime parameter comprising a date that corresponds to a start time of the campaign; sending the personalized emails to a plurality of recipients; when a first recipient clicks on the link, providing a web page to the first recipient from cache data only if it is determined that the cache data is up-to-date as of the date.
The independent claims are directed to a method for generating personalized emails including a link, using a template, sending personalized emails based on the variables and including the link, and further providing a webpage when the recipient clicks on the link if the cache is up to date. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing personalized targeted content to email recipients.
These claimed steps are steps of collecting/tracking user data i.e., receiving, transmitting, obtaining information, storing data), making correlations or calculations/determinations based on matching rules or an algorithm, and displaying the results)
Step 2A- Prong 2: Additional elements include: computer readable medium having instructions stored thereon that, that are executed by one or more processors, email marketing campaign; a link comprising an asoftime parameter; a web page; cache data.
These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f), to execute steps of (transmitting, receiving, storing, selecting, analyzing data, making determinations, and displaying data. The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. The internet/network, email, clicking on a link, web page features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive data. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application. 
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B

The dependent claims have been considered.
Claims 2, 10, 18. recite in part maintaining, in a cache of data comprising the cache data that is also stored in a database, a data item and metadata associated with the data item, wherein the metadata indicates when the data item was last marked as in sync with the database; receiving a policy that indicates a cutoff point, wherein, according to the cutoff point, data last marked, by the metadata,.
Step 2A- Prong 2: When the claim elements are viewed as a whole, these claims integrate the abstract idea into a practical application. Thus, the claims are eligible.
Claims 3-5, 11-13, depend from claims 2 and 10 respectively, and therefore are likewise eligible.

Claim 6, 14, 19, recite: “.. wherein generating the personalization table comprises: parsing a message template to identify commands that invoke a data lookup operation over data found in a plurality of the different relational database tables having at least one column comprising shared keys; determining two or more columns from the plurality of the different tables, at least one of the two or more columns comprising attributes corresponding to at least some of the shared keys; and performing a single join operation over the shared keys in the two or more columns, the single join operation resulting in a relational database personalization table having multiple entries stored in corresponding rows, an entry of the multiple entries corresponding to a primary key in a primary key column and a plurality of data fields”.
Step 2A- Prong 2: When the claim elements are viewed as a whole, these claims integrate the abstract idea into a practical application. Thus, the claims are eligible.
Claims 7-8, 15-16, 20, depend from claims 6 and 14 and 19, respectively, and therefore are likewise eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2013/0325671) (hereinafter “Glass5671”), in view of https://developer.salesforce.com/forums/?id=906F00000008jTLIAY, page 3, Sept. 30, 2008, (hereinafter “Salesforceforum”), and further in view of  Gupta et al. (US 2015/0287102) (hereinafter “Gupta7102”).

Regarding claims 1, 9, 17, Glass5671 discloses: 
 (sending the personalized emails to a plurality of recipients).
(generating a personalization table for an email marketing campaign).
(generating a personalization template comprising one or more variables and a link comprising an asoftime parameter comprising a date that corresponds to a start time of the campaign). 
A server creates a personal uniform resource locator (PURL) based upon at least a portion of the recipient information, and generates a personalized webpage addressed by said personal uniform resource locator, the personalized webpage comprising personalized content for the recipient received from the host and the one or more participants. (see at least Glass5671, Abstract).
An email notification message is generated by the system to the gift recipient and includes a link to a personalized webpage identified by a PURL. The personalized webpage and PURL are both created by the system in response to selections and information provided by the purchaser. Typically, the PURL will incorporate some portion of the recipient's name or other personal identifier (see at least Glass5671, abstract, ¶55-58, 67, 82).
Offers and advertisements generated by or on behalf of the gift card vendor or affiliate may be displayed on the webpage (see at least Glass5671, ¶55), wherein, these offers and advertisements data represents campaign data.
Identifiable, retrievable personal information is stored by the system, and used to generate personalized emails comprising a link, and to generate personalized webpages which are rendered when the email recipient clicks/selects the link contained in the email. Whichever storage format of this identifiable and retrievable personal information, represents a “personalization table”. (personalization table for an email marketing campaign).
User interface for inputting user information representative of a personalization template (see at least Glass5671, abstract, ¶54, 64, 152, 172) (generating a personalization template comprising one or more variables and a link comprising an asoftime parameter comprising a date that corresponds to a start time of the campaign). 
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Glass5671, fig. 1-2, ¶105-133) (processor) (memory) (computer readable media).

Glass5671 does not disclose: (a link comprising an asoftime parameter comprising a date that corresponds to a start time of the campaign).
However Salesforceforum discloses: URL comprising a date parameter for “calling” customized content (e.g., reports) .
Gupta7102 discloses:  Ad campaign data for display on the device of a user, based on one or more configurable parameters including a cache window. A cache window defines a time period during which at least one ad or ad campaign is valid for being displayed on the client device. A cache window has a start time defined by when the at least one see at least Gupta7102, ¶31, 39, 41).
In Gupta7102, since a campaign start time governs the campaign data retrieved from the cache, then this cache data is up-to-date. Further, the above capability for providing configurable parameters of a campaign is taken to be representative of a “campaign template”, and the above “time period” and “start time” among these configurable parameters  represent a start date parameter.
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications (see at least Gupta7102, fig. 8, ¶43-49) (processor) (memory) (computer readable media).
Per above Glass5671, Salesforceforum, and Gupta7102 all teach: displaying content to a user.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the link in the email of Glass5671, with the URL comprising a date parameter of Salesforceforum, and with the start-date parameter of Gupta7102; to include an email with a URL (a link) comprising a start-date parameter (e.g., asoftime parameter). One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this date filter in the link prevents retrieval of content that is no longer current.
 
Glass5671 does not disclose: (only if it is determined that the cache data is up-to-date as of the date). However, since in Gupta7102 a campaign start time governs the campaign data retrieved from the cache, then this cache data is up-to-date. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Glass5671 further with Gupta7102; to include downloading a webpage from cache only if it is determined that the cache data is up-to-date as of the date. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since cache data is up-to-date ensures that the content is timely, current and relevant. 


Claims 2-4, 10-12, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2013/0325671) (hereinafter “Glass5671”), in view of https://developer.salesforce.com/forums/?id=906F00000008jTLIAY, page 3, Sept. 30, 2008, (hereinafter “Salesforceforum”), further in view of  Gupta et al. (US 2015/0287102) (hereinafter “Gupta7102”), and further in view of  Yang et al. (US 7,200,720) (hereinafter “Yang0720”).

Regarding claims 2, 10, 18, Glass5671 in view of Salesforceforum and Gupta7102 discloses: All the limitations of the corresponding parent claims (claim 1; claim 9; and claim 17; respectively) as per the above rejection statements.
Glass5671 does not disclose: (maintaining, in a cache of data comprising the cache data that is also stored in a database, a data item and metadata associated with the data item, wherein the metadata indicates when the data item was last marked as in sync with the database; receiving a policy that indicates a cutoff point, wherein, according to the cutoff point, data last marked, by the metadata, as reflecting data stored in the database at any particular point before the cutoff point is deemed invalid and data last marked, by the metadata, as reflecting data stored in the database at any particular point after the cutoff point is deemed valid; processing a request for a plurality of data items comprising the data item, wherein, according to the policy, return of the data item from the cache is conditional upon evaluation of the cutoff point relative to the metadata associated with the data item; comparing the metadata associated with the data item to the cutoff point to determine whether the data item is valid; and in response to determining that the data item in the cache is valid, returning the data item from the cache). 
Gupta7102 discloses:  One or more configurable parameters including a cache window, and business rules (see at least Gupta7102, ¶31, 39, 41).
Yang0720 discloses: At step 616, engine manager 410 instructs data cache 406 to synchronize with database 302. Performing a synchronization means that data cache 406 will be updated, if necessary, to mirror metadata 400 and application data 402 in database 302. (see at least Yang0720, Abstract, fig. 6, ¶8:61-9:17).
Data cache 406 scans through the rows of data in the metadata arrays, and determines if any rows indicate a change since the last synchronization (or, in this case, since the data from database 302 was loaded into data cache 406). In order to make this check, flags within metadata 400 are examined. These flags indicate the last occurrence of updates for various parts (e.g., rows) of metadata 400 tables. The update flags are compared against flags from the last update of data cache 406. This check will be made at the initiation of a user request. (see at least Yang0720, Abstract, fig. 6, ¶4:11-21, 8:61-9:17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the features in Gupta7102 of a time period in the cache window (which is indicative of a cutoff) and business rules (policy); with the cache synchronization features and metadata of data items associated with synchronization in Yang0720, to further expand Glass5671, in order to teach the above claimed limitations. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the resulting combination of cache features represents enhanced cache functionality. 

Regarding claims 3, 11, Glass5671 in view of Salesforceforum and Gupta7102 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 9-10; respectively) as per the above rejection statements.
Glass5671 teaches: Webpage. (the data item comprises the web page).

Regarding claims 4, 12, Glass5671 in view of Salesforceforum and Gupta7102 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 9-10; respectively) as per the above rejection statements.
Glass5671 does not disclose: (wherein the metadata indicates when the data item was last marked as in sync with the database by using a timestamp of a last update to the data item).
However Yang0720 teaches: A flag may be used within a table of metadata 400 that indicates that row seven was last updated on Mar. 3, 2001, at 2:38:04 P.M (see at least Yang0720, ¶4:17-21). Further, it is noted, that such date is “sequential” to the date of any previous update. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a timestamp of a last update to the data item in the combined system of  Glass5671, Gupta7102 and Yang0720. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since a timestamp provides an easy fast notification of the last update.


Claims 5, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2013/0325671) (hereinafter “Glass5671”), in view of https://developer.salesforce.com/forums/?id=906F00000008jTLIAY, page 3, Sept. 30, 2008, (hereinafter “Salesforceforum”), further in view of  Gupta et al. (US 2015/0287102) (hereinafter “Gupta7102”), further in view of  Yang et al. (US 7,200,720) (hereinafter “Yang0720”), and further in view of  Eriksen et al. (US 2008/0201331) (hereinafter “Eriksen”).

Regarding claims 5, 13, Glass5671 in view of Salesforceforum, Gupta7102 and Yang0720 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 9-10; respectively) as per the above rejection statements.
Glass5671 does not disclose: (wherein the metadata indicates when the data item was last marked as in sync with the database by using a sequential marking of a last update to the data item, wherein the sequential marking is relative to other sequential markings of other updates to data items).
Yang0720 discloses: Timestamp/flag marking indicative of metadata indicates when the data item was last marked as in sync with the database (A flag may be used within a table of metadata 400 that indicates that row seven was last updated on Mar. 3, 2001, at 2:38:04 P.M) (see at least Yang0720, ¶4:17-21). Further, it is noted, that such date is “sequential” to the date of any previous update.
Eriksen1331 discloses: A server computer identifies a cached document and its associated cache update history in response to a request or in anticipation of a request from a client computer. The server computer analyzes the document's cache update history to determine if the cached document is de facto fresh. (see at least Yang0720, Abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cache timestamp marking of Yang0720 with the feature of tracking cache update history of Eriksen1331, to include a sequential marking relative to other sequential markings of other updates to data item. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since a cache update history with markings facilitates learning to determine if the cached document is de facto fresh (see at least Yang0720, Abstract).
.

Claims 6-8, 14-16, 19-20

Claims 6, 14, 19, are not rejected under 35 U.S.C. 102/103.
Examiner’s note: Although the combination of Wotring et al. (US 6,665,677) and Jammes et al. (US 2006/0190355) appear to teach the limitations of claim 6, when these references are further used to expand the teachings of Glass5671, Salesforceforum and Gupta7102 used in the rejection of the parent independent claims, this great too many number of references does not make a reasonable obvious combination, and therefore it could reasonably be concluded that the claimed invention complies with 35 U.S.C. 103.

Claims 7-8, 15-16, 20, depend from claims 6 and 14 and 19, respectively, and therefore are likewise not rejected under 35 U.S.C. 102/103.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681